Exhibit 10.03

AMENDED AND RESTATED

EMPLOYEE BENEFITS TRANSITION AGREEMENT

This Amended and Restated Employee Benefits Transition Agreement (“Agreement”)
is entered into by and between Valero Energy Corporation (“VEC”), Valero GP
Holdings, LLC (“Holdings”) and Valero GP, LLC (“GP”) to be effective as of
December 22, 2006.

WHEREAS, GP is a wholly owned subsidiary of Holdings and, prior to the
transactions referenced herein, Holdings has been an indirect wholly owned
subsidiary of VEC; and

WHEREAS, pursuant to a series of public offerings, VEC has sold its ownership
interest in Holdings to public unitholders; and

WHEREAS, the first such public offering (“Initial Tranche”) became effective on
July 19, 2006, at which time Holdings and (as a result of Holdings’ ownership,
GP) ceased to be within the controlled group of VEC, as contemplated under
Internal Revenue Code section 414(b); and

WHEREAS, VEC, Holdings and GP have made certain provisions for, and certain
agreements with respect to, the transition of employee benefit plans covering
employees of GP in connection with such transactions; and

WHEREAS, VEC, Holdings and GP have agreed that VEC and certain of its wholly
owned subsidiaries (the “VEC Subsidiaries”) will transfer to Holdings related
liabilities and assets, such transfer to relate to whichever entity holds such
liability; and

WHEREAS, VEC, Holdings and GP desire to enter into this Agreement in order to
confirm and memorialize such agreements; and

WHEREAS, VEC, Holdings and GP entered into an Employee Benefits Transition
Agreement effective as of July 1, 2006, and now desire to amend and restate the
agreement as set forth below.

NOW, THEREFORE, the parties hereby agree as follows:


1.                                       DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS AGREEMENT, THE FOLLOWING TERMS, WHEN USED HEREIN,
SHALL HAVE THE FOLLOWING MEANINGS:

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time, and as codified in section 4980B of the Code
and sections 601 through 608 of ERISA.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


--------------------------------------------------------------------------------


“Cut-Over Date” for a particular Eligible GP Employee (other than one who was an
employee of GP as of July 1, 2006), shall mean the date that the Eligible GP
Employee ceases to be a VEC Employee and becomes a employee of GP.

“DOL” shall mean the Department of Labor.

“Eligible GP Employees” shall mean (i) individuals who, as of July 1, 2006, are
employees of GP, as well as any other individuals who are transferred from VEC
or any of its affiliates to GP on or before the effective date of the Second
Tranche, (ii) individuals identified as “fully dedicated” to providing services
to Valero L.P. (such individuals listed on Schedule B attached hereto), and
(iii) such other individuals who meet the requirements of a Post-Second Tranche
Eligible GP Employee as further described in Paragraph 5 below.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“GP Plans” shall mean each of the employee benefit plans and programs to be
adopted and maintained by GP as contemplated herein.

“IRS” shall mean the Internal Revenue Service.

“QDRO” shall mean a domestic relations order which qualifies under section
414(p) of the Code and section 206(d) of ERISA.

“QMCSO” shall mean a domestic relations order which qualifies under section
609(a) of ERISA.

“Second Tranche” shall mean December 22, 2006, the effective date of the second
sale by VEC of its equity ownership interest in Holdings, at which time VEC
ceased to have any equity ownership interest in Holdings.

“Services Agreement” shall mean the Fourth Amended and Restated Services
Agreement among Diamond Shamrock Refining and Marketing Company, Valero
Corporate Services Company, Valero L.P., Valero Logistics Operations, L.P.,
Riverwalk Logistics, L.P. and Valero GP, LLC dated as of December 22, 2006, as
may be amended and restated from time to time.

“VEC Employees” shall mean all employees of VEC or any of its affiliates other
than Eligible GP Employees.


2.                                       GENERAL SUPPORT AND COOPERATION.  THE
PARTIES AGREE, AS A GENERAL MATTER, THAT THEY SHALL FULLY COOPERATE WITH EACH
OTHER IN ALL REASONABLE RESPECTS IN THE DESIGN, ADOPTION, AMENDMENT,
IMPLEMENTATION, AND ADMINISTRATION OF THE EMPLOYEE BENEFIT PLANS AND PROGRAMS,
AS WELL AS THE OTHER MATTERS, CONTEMPLATED HEREIN.  IN FURTHERANCE BUT NOT IN
LIMITATION OF THIS GENERAL PROVISION, EACH PARTY SHALL PROVIDE THE OTHER PARTY
WITH SUCH RECORDS, DATA AND INFORMATION AS MAY BE REASONABLY NECESSARY IN ORDER
TO CARRY OUT THE

2


--------------------------------------------------------------------------------





INTENT OF THIS AGREEMENT.  ADDITIONALLY, VEC SHALL, AT ITS COST AND EXPENSE,
ASSIST GP IN THE DESIGN, PREPARATION AND INITIAL IMPLEMENTATION OF EACH OF THE
GP PLANS, SUCH ASSISTANCE TO INCLUDE REASONABLE ACCESS TO APPROPRIATE
INDIVIDUALS WITHIN THE HUMAN RESOURCES AND LEGAL FUNCTIONS OF VEC. 
NOTWITHSTANDING ANYTHING ELSE PROVIDED HEREIN, PAYMENT OF ALL COSTS ASSOCIATED
WITH THE DESIGN, PREPARATION AND INITIAL IMPLEMENTATION OF EACH OF THE GP PLANS
CONTEMPLATED HEREIN SHALL BE BORNE BY VEC, INCLUDING BUT NOT LIMITED TO RELATED
LEGAL AND ACTUARIAL FEES.


3.                                       NO LIMITATION ON RIGHT TO AMEND PLANS. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, NOTHING HEREIN SHALL BE
INTERPRETED OR CONSTRUED TO LIMIT THE RIGHT OF EITHER VEC OR GP TO AMEND ANY OF
THEIR RESPECTIVE EMPLOYEE BENEFIT PLANS IN WHOLE OR IN PART, OR TO TERMINATE ANY
SUCH PLAN OR PROGRAM, AT ANY TIME, AND NOTHING HEREIN IS INTENDED TO REQUIRE VEC
OR GP TO CONTINUE TO MAINTAIN ANY OF THE PLANS OR PROGRAMS DESCRIBED HEREIN. 
THIS AGREEMENT IS NOT INTENDED, AND SHALL NOT BE CONSTRUED, TO CONSTITUTE AN
AMENDMENT OF ANY PLAN OR PROGRAM OF VEC OR GP, NOR SHALL THIS AGREEMENT PROVIDE
ANY ELIGIBLE GP EMPLOYEE, VEC EMPLOYEE, OR ANY OTHER INDIVIDUAL ANY THIRD PARTY
BENEFICIARY RIGHTS OF ANY KIND.


4.                                       TERM.  EACH OF THE TRANSITION SERVICES
AND ARRANGEMENTS PROVIDED FOR HEREIN SHALL CONTINUE THROUGH THE EARLIER OF ITS
COMPLETION OR THE SECOND TRANCHE; PROVIDED THAT THE PARTIES MAY AGREE TO EXTEND
ANY OF THE SERVICES AND ARRANGEMENTS BEYOND THE EFFECTIVE DATE OF THE SECOND
TRANCHE BY MUTUAL AGREEMENT, AND PROVIDED FURTHER THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO ALTER OR DIMINISH ANY OF THE SERVICES PROVIDED BY AFFILIATES
OF VEC TO GP OR ANY OF ITS AFFILIATES PURSUANT TO THE SERVICES AGREEMENT.


5.                                       POST-SECOND TRANCHE EMPLOYEE
TRANSITION.  THE FOLLOWING PROVISIONS ADDRESS THE POTENTIAL TRANSITION OF
ADDITIONAL EMPLOYEES FROM VEC TO GP AND ALSO SPECIFICALLY APPLY FOR PURPOSES OF
DETERMINING POST- SECOND TRANCHE ELIGIBLE GP EMPLOYEES WHO ARE ELIGIBLE TO
BENEFIT FROM THE AGREEMENTS ENTERED INTO HEREIN WITH RESPECT TO THE TRANSITION
OF EMPLOYEE BENEFIT PLANS:


(A)                                  EXTENSION TO AND ACCEPTANCE OF OFFERS BY
INDIRECT AND NO SERVICE EMPLOYEES.  ANY VEC EMPLOYEE, INCLUDING THOSE THAT
PRESENTLY PROVIDE SERVICES INDIRECTLY TO VALERO L.P. AND/OR ITS AFFILIATES
(REFERRED TO HEREIN AS “INDIRECT EMPLOYEES”) AND THOSE THAT PRESENTLY PROVIDE NO
SERVICES TO VALERO L.P. AND/OR ITS AFFILIATES (REFERRED TO HEREIN AS “NO SERVICE
EMPLOYEES”) MAY BECOME EMPLOYEES OF GP AND BE CONSIDERED POST-SECOND TRANCHE
ELIGIBLE GP EMPLOYEES IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

(i)  By March 1, 2007, GP must provide VEC with a list of Indirect Employees and
No Service Employees to whom it is considering making an offer of employment.

(ii)  By April 1, 2007, GP must provide VEC with a list of all Indirect
Employees and No Service Employees to whom it has made offers of employment (the
“GP Offer List”).  The offers are subject to the following restrictions:

3


--------------------------------------------------------------------------------





1.             OFFERS FOR NO SERVICE EMPLOYEES MUST PROVIDE THAT EMPLOYMENT
STARTS WITH GP NO LATER THAN THE LAST MOVE DATE (AS DEFINED IN THE SERVICES
AGREEMENT) OR MAY 15, 2007, WHICHEVER IS LATER.


2.             OFFERS FOR INDIRECT EMPLOYEES MUST PROVIDE THAT EMPLOYMENT STARTS
WITH GP NO LATER THAN THE RELEVANT OPTIONAL TERMINATION DATE (AS DEFINED IN THE
SERVICES AGREEMENT) OR MAY 15, 2007, WHICHEVER IS LATER.

(iii)  VEC may elect to make offers to any of the VEC Employees listed on the GP
Offer List in its sole discretion.  By April 15, 2007, VEC must provide GP with
a list of all Indirect Employees and No Service Employees to whom it has made
offers of employment.

(iv)  GP and VEC may only make one offer to an employee, which offer cannot be
subsequently modified in any material way.

(v)  By May 1, 2007, GP must provide VEC with a list (the “Final GP List”) of
those Indirect Employees and No Service Employees that have accepted offers of
employment from GP, including the proposed start date (which may not be any
later than the applicable dates identified in (ii) above).

(b)                                 Post-Second Tranche Eligible GP Employees. 
Only those Indirect Employees and No Service Employees (i) listed on both the GP
Offer List and the Final GP List or (ii) expressly agreed upon in a signed
writing between VEC and GP no later than February 28, 2007, will be considered
Eligible GP Employees for purposes of this Agreement (“Post-Second Tranche
Eligible GP Employee”).  No other Indirect Employees or No Service Employees
hired by GP will be considered Eligible GP Employees for purposes of this
Agreement.

(c)                                  Secondment of Certain Employees.  If an
Indirect Employee accepts an offer from GP, VEC will “second” the Indirect
Employee to GP from and after the earlier of (A) May 15, 2007 or (B) the
acceptance by an Indirect Employee of an offer of employment from GP, until the
earlier of (A) the starting date of employment with GP or the relevant Optional
Termination Date (as defined in the Services Agreement).  The cost to second
these Indirect Employees for this period will be deemed to be included in the
Administrative Service Fee for that particular Service (all as defined in the
Services Agreement).

(d)                                 Termination of Employment.  Indirect
Employees and No Service Employees that accept offers from GP, whether or not
determined to be a Post-Second Tranche Eligible GP Employee, will be deemed to
have voluntarily resigned from employment with VEC effective upon his or her
starting date of employment with GP.

4


--------------------------------------------------------------------------------





6.                                       PENSION PLAN.

(a)                                  GP Pension Plan.  GP has adopted a defined
benefit pension plan (“GP Pension Plan”) effective as of July 1, 2006, to cover
Eligible GP Employees, as well as other individuals subsequently employed by GP
and determined to be eligible under the terms of the GP Pension Plan.  The GP
Pension Plan provides all Eligible GP Employees with service credit for purposes
of vesting and eligibility for all service credited by VEC under the Valero
Energy Corporation Pension Plan (“VEC Pension Plan”) for such purposes. 
Additionally, Final Average Salary (as defined in the GP Pension Plan) includes
eligible compensation earned by Eligible GP Employees while covered under the
VEC Pension Plan, as well as eligible compensation earned with GP after July 1,
2006 or the Cut-Over Date, as applicable.

(b)                                 VEC Pension Plan.  Effective as of July 1,
2006, GP shall cease to be a participating employer under the VEC Pension Plan
and all Eligible GP Employees, effective July 1, 2006 or the Cut-Over Date, as
applicable, shall no longer be eligible to accrue additional credited service
for purposes of accruing additional benefits under the VEC Pension Plan. VEC
shall amend the VEC Pension Plan to provide that, for purposes of calculating
the benefits of each Eligible GP Employee, Final Average Salary (as defined in
the VEC Pension Plan) shall include all eligible compensation earned by the
Eligible GP Employee while employed by GP (or an affiliate of GP provided, and
for so long as, such affiliate maintains a traditional formula-based defined
benefit pension plan) following July 1, 2006 or the Cut-Over Date, as
applicable, and prior to the earlier of the date that the Eligible GP Employee
commences his/her benefit under the VEC Pension Plan, or separates from service
from GP.  GP or its affiliate, as appropriate, shall provide to VEC an affidavit
to be certified by an appropriate representative setting forth the amount of
earned compensation and years of service with the respective entity to be used
in determining Final Average Salary as contemplated in the preceding sentences.
VEC shall amend the VEC Pension Plan further to provide that vesting service
under the VEC Pension Plan shall include all service with GP following July 1,
2006 or the Cut-Over Date, as applicable, prior to the date that the Eligible GP
Employee commences his/her benefits under the VEC Pension Plan.


7.                                       RETIREE WELFARE BENEFITS.  GP HAS
ADOPTED A RETIREE WELFARE BENEFIT PLAN EFFECTIVE JULY 1, 2006 THAT WILL OFFER
RETIREE COVERAGE FOR MEDICAL, DENTAL, PRESCRIPTION DRUG, VISION AND LIFE
INSURANCE BENEFITS FOR ELIGIBLE RETIREES OF GP, AS DETERMINED BY GP FROM TIME TO
TIME, BEGINNING JANUARY 1, 2007.  THE PARTIES AGREE THAT VEC WILL PROVIDE
RETIREE WELFARE BENEFITS UNDER THE VEC RETIREE WELFARE BENEFIT PLAN, AS IT MAY
BE AMENDED FROM TIME TO TIME, FOR ELIGIBLE GP EMPLOYEES WHO: (I) AS OF JULY 1,
2006, ARE AT LEAST AGE FIFTY-FIVE (55) AND HAVE AT LEAST FIVE (5) YEARS OF
CREDITED SERVICE RECOGNIZED BY VEC UNDER THE VEC PENSION PLAN; OR (II) ON OR
PRIOR TO DECEMBER 31, 2006, ARE ELIGIBLE FOR, AND ELECT TO BEGIN RECEIVING, A
PENSION BENEFIT UNDER THE VEC PENSION PLAN AND, COINCIDENT WITH SUCH PENSION
BENEFIT COMMENCEMENT, ELECT TO COMMENCE RETIREE WELFARE PLAN COVERAGE.

5


--------------------------------------------------------------------------------





8.                                       ACTIVE EMPLOYEE WELFARE BENEFITS.

(a)                                  Welfare Plan Transition Period.  Health and
welfare benefit coverage for Eligible GP Employees, as well as other individuals
subsequently employed by GP and determined to be eligible under the terms of the
applicable welfare plan sponsored by GP, and their eligible dependents, shall,
during the period beginning July 1, 2006 and ending December 31, 2006, or such
other date to which the parties may agree (“Welfare Plan Transition Period”),
continue to be provided under the VEC welfare benefit plans, subject to the
respective terms of such plans, as they may be amended from time to time.  VEC
will also be responsible for providing any required COBRA coverage for Eligible
GP Employees and dependents whose COBRA qualifying event occurs during the
Welfare Plan Transition Period, and for administering any QMCSOs received during
the Welfare Plan Transition Period.  With respect to the continuation of
coverage during the Welfare Plan Transition Period for the Eligible GP Employees
and their dependents, GP shall continue to be charged by VEC the percentage of
payroll attributable to the overall benefit costs as determined on January 1,
2006 (such percentage being 50.6%, a portion of which relates to the provision
of welfare benefits).

(b)                                 GP Welfare Plans.  As of the expiration of
the Welfare Plan Transition Period, GP will have established its welfare benefit
plans for Eligible GP Employees and their dependents, as well as other
individuals subsequently employed by GP and determined to be eligible under the
terms of the applicable welfare plan sponsored by GP, and, as of January 1, 2007
or the Cut-Over Date, as applicable, such individuals shall no longer be
eligible for coverage or benefits under the VEC welfare benefit plans, except as
may be required under COBRA for qualifying events that occurred during the
Welfare Plan Transition Period.

(c)                                  Special Provisions Regarding Long-Term
Disability/Health and Welfare Benefits.  Consistent with the foregoing
provisions of this Section 8, VEC shall continue to provide long-term disability
(“LTD”) pay continuance coverage to Eligible GP Employees during the Welfare
Plan Transition Period under the VEC LTD plan, as it may be amended from time to
time.  However, GP will be obligated for the cost of LTD benefits (pay
continuance and/or health and welfare benefits, as applicable) to those
individuals identified on Schedule A during the Welfare Plan Transition Period
and going forward shall provide such benefits under GP LTD and health and
welfare plans.  The transfer of liabilities relating to the individuals
identified on Schedule A are more particularly described in Exhibit A. At the
expiration of the Welfare Plan Transition Period, VEC shall be obligated solely
with respect to the provision of LTD pay continuance benefits for any Eligible
GP Employee (other than those former Kaneb employees listed on Schedule A) who
is or becomes eligible to receive LTD pay continuance benefits due to a
disability that occurs on or before December 31, 2006, such LTD pay continuance
benefits to be payable in accordance with the terms of the applicable insurance
policy sponsored by VEC.  Also at the expiration of the Welfare Plan Transition
Period, each entity shall be responsible for the LTD coverage and benefits that
may become payable to its respective employees due to a disability that occurs
on or

6


--------------------------------------------------------------------------------




after January 1, 2007.  The parties shall cooperate with each other and
coordinate the transfer of appropriate individuals from the VEC LTD and health
and welfare plans to the GP LTD and health and welfare plans consistent with the
provisions of this paragraph.

(d)                                 Section 125 Plan.  During the period
beginning July 1, 2006 and ending at the expiration of the Welfare Plan
Transition Period, Eligible GP Employees will continue to be eligible to
participate in the VEC flexible benefits plan under Code section 125, subject to
its terms and conditions as they may be amended from time to time.   The
existing elections for Eligible GP Employees participating in the VEC flexible
benefits plan during 2006 shall remain in effect throughout 2006 subject to any
changes permitted under the VEC flexible benefits plan.  Effective as of the
expiration of the Welfare Plan Transition Period, Eligible GP Employees shall
cease participation in the VEC flexible benefits plan, and GP may establish a
flexible benefits plan under Code section 125 for Eligible GP Employees.


9.                                       THRIFT PLAN.  EFFECTIVE AS OF JULY 1,
2006, GP ADOPTED A DEFINED CONTRIBUTION RETIREMENT PLAN (“GP THRIFT PLAN”) FOR
ELIGIBLE GP EMPLOYEES AS WELL AS OTHER INDIVIDUALS SUBSEQUENTLY EMPLOYED BY GP
AND DETERMINED TO BE ELIGIBLE UNDER THE TERMS OF THE GP THRIFT PLAN.  GP
EMPLOYEES WHO WERE PARTICIPATING IN THE VALERO ENERGY CORPORATION THRIFT PLAN
(“VEC THRIFT PLAN”) IMMEDIATELY PRIOR TO THE ADOPTION OF THE GP THRIFT PLAN
BEGAN PARTICIPATING IN THE GP THRIFT PLAN EFFECTIVE AS OF JULY 1, 2006, AT THE
SAME CONTRIBUTION RATE AS THEN IN EFFECT UNDER THE VEC THRIFT PLAN.  ELIGIBLE GP
EMPLOYEES ARE DEEMED TO HAVE INCURRED A TERMINATION OF EMPLOYMENT FOR PURPOSES
OF THE VEC THRIFT PLAN AS OF THE LATER OF THE EFFECTIVE DATE OF THE INITIAL
TRANCHE OR THE CUT-OVER DATE, AND ALL ACCRUED BENEFITS OF ELIGIBLE GP EMPLOYEES
UNDER THE VEC THRIFT PLAN SHALL BE DEEMED TO BE FULLY VESTED AS OF JULY 1, 2006
OR THE CUT-OVER DATE, AS APPLICABLE.  THE GP THRIFT PLAN SHALL ACCEPT DIRECT
ROLLOVERS OF THE ACCOUNT BALANCES OF ELIGIBLE GP EMPLOYEES UNDER THE VEC THRIFT
PLAN, AND SHALL PROVIDE CREDIT TO ALL ELIGIBLE GP EMPLOYEES FOR PURPOSES OF
ELIGIBILITY AND VESTING FOR ALL SERVICE CREDITED BY VEC FOR SUCH PURPOSES UNDER
THE VEC THRIFT PLAN.  THE PARTIES WILL COOPERATE WITH EACH OTHER TO ESTABLISH
AND IMPLEMENT ONE OR MORE SPECIAL DIRECT ROLLOVER “WINDOW” OPPORTUNITIES FOR
ELIGIBLE GP EMPLOYEES TO ROLL OVER THEIR ACCOUNT BALANCES UNDER THE VEC THRIFT
PLAN (INCLUDING, FOR SUCH SPECIAL DIRECT ROLLOVER WINDOW PERIODS, OUTSTANDING
PLAN LOANS) TO THE GP THRIFT PLAN ON SUCH TERMS AS THE PARTIES AGREE.


10.                                 EQUITY INCENTIVE ARRANGEMENTS.

(a)                                  VEC Stock Plans.  VEC shall effect
appropriate amendments to the Valero Energy Corporation 2003 Employee Stock
Incentive Plan, the Valero Energy Corporation 2001 Executive Stock Incentive
Plan, 1997 Stock Option Plan and the Ultramar Diamond Shamrock Corporation
Amended and Restated 1996 Long Term Incentive Plan (the “VEC Stock Plans”) such
that, for purposes of administering the outstanding awards previously made to
individuals who are Eligible GP Employees as of the Second Tranche: (i) such
employees shall be deemed to have terminated employment as of the Second
Tranche; and (ii) all such awards shall become fully vested as of the Second
Tranche, and exercisable

7


--------------------------------------------------------------------------------




over the succeeding 12-month period.  All costs, expenses and liabilities
associated with or arising from VEC’s obligations under this paragraph 10(a)
shall be the responsibility of VEC.  VEC hereby agrees to accelerate the vesting
of any outstanding award under the VEC Stock Plans held by an individual who
becomes an Eligible GP Employee after the Second Tranche, such acceleration to
occur immediately prior to the applicable Cut-Over Date.  VEC further agrees to
effect appropriate amendments to the VEC Stock Plans to provide for such
acceleration and to extend the exercise period for options outstanding as of the
Cut-Over Date to the end of the calendar year in which the Cut-Over Date occurs,
provided however, that Post-Second Tranche Eligible GP Employees whose Cut-Over
Date is during the period of December 1, 2007 through December 31, 2007, shall
have 12 months from the Cut-Over Date in which to exercise outstanding options. 
Notwithstanding the foregoing, if the IRS gives further relief under Section
409A of the Code prior to the expiration of an exercise period for an Eligible
GP Employee that would permit further extension of the exercise period, VEC
agrees to extend as permitted but not beyond 12 months from the Cut-Over Date.

(b)                                 GP Unit Plans.  GP shall continue to sponsor
and administer the Valero GP, LLC Amended and Restated 2000 Long-Term Incentive
Plan, the Valero GP, LLC Amended and Restated 2002 Unit Option Plan and the
Valero GP, LLC Amended and Restated 2003 Employee Unit Incentive Plan (the “GP
Unit Plans”), in accordance with their terms and conditions, as they may be
amended from time to time.  GP shall effect appropriate amendments to the GP
Unit Plans such that, for purposes of administering the outstanding awards
previously made to VEC Employees (i) such employees shall be deemed to have
terminated employment with respect to GP as of the Second Tranche; and (ii) all
such awards shall become fully vested as of the Second Tranche, and exercisable
over the succeeding 12-month period.  All costs, expenses and liabilities
associated with or arising from GP’s obligations under this paragraph 10(b)
shall be the responsibility of GP.

11.           Nonqualified Deferred Compensation Arrangements.

(a)                                  Valero Energy Corporation Deferred
Compensation Plan.  Under the terms of the Valero Energy Corporation Deferred
Compensation Plan (“Deferred Compensation Plan”), Eligible GP Employees who are
participants in the Deferred Compensation Plan shall be deemed to have
terminated employment upon VEC ceasing to own a majority of the equity interest
in GP.  As provided for under the Deferred Compensation Plan, the account
balances of such Eligible GP Employees shall be distributed in accordance with
the deferral and distribution elections previously made by such Eligible GP
Employees consistent with the provisions of the Deferred Compensation Plan.

(b)                                 Excess Thrift Plan.  Effective as of July 1,
2006, GP shall adopt an Excess Thrift Plan (“GP Excess Thrift Plan”) for
Eligible GP Employees, as well as other individuals subsequently employed by GP
and determined to be eligible under the

8


--------------------------------------------------------------------------------




terms of the GP Excess Thrift Plan, which shall have initial terms substantially
similar to the terms of the Valero Energy Corporation Excess Thrift Plan (“VEC
Excess Thrift Plan”).  Eligible GP Employees shall cease to be eligible for
additional contributions or accruals under the VEC Excess Thrift Plan effective
as of July 1, 2006 or the Cut-Over Date, as applicable, and, in accordance with
the terms of the VEC Excess Thrift Plan, all benefits accrued as of such date by
Eligible GP Employees shall be distributed to such Eligible GP Employees as soon
as reasonably practical following the effective date of the Initial Tranche or
the Cut-Over Date, if later, considering, without limitation, restrictions on
certain distributions imposed by the Code.  The GP Excess Thrift Plan shall
provide credit to all Eligible GP Employees for purposes of vesting for all
service credited by VEC for such purpose under the VEC Excess Thrift Plan.

(c)                                  Frozen Nonqualified 401(k) Plan for Former
UDS Employees.  Effective as of July 1, 2006, the Ultramar Diamond Shamrock
Corporation Nonqualified 401(k) Plan (the “VEC UDS Plan”), which is maintained
as a frozen nonqualified deferred compensation plan covering certain former
employees of Ultramar Diamond Shamrock Corporation, shall be effectively split
into two plans, the VEC UDS Plan and the Valero GP, LLC Frozen Nonqualified
401(k) Plan for Former Employees of Ultramar Diamond Shamrock Corporation (the
“GP UDS Plan”).  The remaining VEC UDS Plan shall continue to be sponsored,
maintained, and administered by VEC, and the spun-off GP UDS Plan shall be
sponsored, maintained, and administered by GP.  All Eligible GP Employees who
are participants in the VEC UDS Plan shall automatically become participants in
the GP UDS Plan effective as of July 1, 2006 or the Cut-Over Date, as
applicable, and they shall, effective as of such date, cease their eligibility
for and participation in the VEC UDS Plan in accordance with its terms as
amended from time to time.  All VEC Employees who are participating in the VEC
UDS Plan shall continue to participate in such plan, in accordance with its
terms as amended from time to time.

(d)                                 Excess Pension Plan and Supplemental
Retirement Plan.  Effective as of July 1, 2006, GP shall adopt an Excess Pension
Plan (“GP Excess Pension Plan”) and a Supplemental Retirement Plan (“GP SERP”)
for Eligible GP Employees, as well as other individuals subsequently employed by
GP and determined to be eligible under the terms of the GP Excess Pension Plan
or GP SERP, which shall have initial terms substantially similar to the terms of
the corresponding VEC plans (“VEC Excess Pension Plan” and “VEC SERP”,
respectively).  Eligible GP Employees who, as of July 1, 2006 or the Cut-Over
Date, as applicable, are participants in the VEC Excess Pension Plan or the VEC
SERP shall, as of such date, automatically become participants in the GP Excess
Pension Plan or the GP SERP, as the case may be, and shall cease to be eligible
to participate in, or to receive additional accruals under, the VEC Excess
Pension Plan or the VEC SERP.  Upon the transfer of assets and liabilities
described in paragraph 13 below as of the effective date of the initial tranche,
GP shall be solely obligated with respect to all excess pension and supplemental
retirement benefits of Eligible

9


--------------------------------------------------------------------------------




GP Employees, and VEC shall have no further liabilities with respect to such
benefits.


12.                                 DETERMINATION LETTER APPLICATION; FILINGS. 
VEC SHALL ASSIST GP IN PREPARING, SUBMITTING AND PROCESSING DETERMINATION LETTER
APPLICATIONS WITH THE IRS FOR THE GP PENSION PLAN AND THE GP THRIFT PLAN,
SEEKING DETERMINATIONS THAT SUCH PLANS AND THEIR UNDERLYING TRUSTS MEET THE
QUALIFICATION REQUIREMENTS OF CODE SECTION 401(A).  ADDITIONALLY, VEC SHALL
ASSIST GP IN PREPARING AND MAKING ANY AND ALL OTHER GOVERNMENTAL FILINGS,
WHETHER WITH THE DOL, IRS OR OTHERWISE, AS THE PARTIES MAY DEEM APPROPRIATE WITH
RESPECT TO THE ADOPTION OF THE GP PLANS.  ALL COSTS AND EXPENSES INCURRED BY VEC
OR GP PURSUANT TO THIS PARAGRAPH SHALL BE FOR VEC’S ACCOUNT.

13.                                 Transfer of Liabilities and Associated
Assets.  The parties hereto agree that the liabilities described in Exhibit A
attached hereto and incorporated herein shall be transferred to Holdings. 
Additionally, the assets described on Exhibit A shall be transferred to Holdings
by VEC or certain VEC Subsidiaries.

14.                                 Tax Deduction Agreement.   In connection
with the transfer of liabilities and assets described in paragraph 13 above and
in order to simplify the ongoing administrative effort required by all parties
in connection with this Agreement, VEC and Holdings agree that the entire tax
deduction related to long-term incentive plans of Holdings and GP, as
applicable, will be deductible by Holdings and GP, as applicable, and that the
entire tax deduction related to stock options and restricted stock of VEC will
be deductible by VEC.

15.                                 Responsibility for Own Plans; Limitation of
Liability.  VEC makes no (and hereby disclaims and negates any and all)
representations and warranties, express or implied, with respect to the
assistance provided to GP in the design of the employee benefit plans
established by GP as contemplated herein and with respect to the plans
themselves, including without limitation qualification of such plans under
relevant provisions of the Code, and shall have no liability with respect to
such design.  GP acknowledges and accepts full responsibility for the design of
its own employee benefit plans, and acknowledges that the decisions made with
respect to the design of each employee benefit plan contemplated by this
Agreement is GP’s sole responsibility as sponsor of such plan, as evidenced by
the actions of its Board of Directors and its Benefit Plans Administrative
Committee.

GP acknowledges (1) that this Agreement does not address the implementation, or
the ongoing maintenance or administration of such plans, (2) that to the extent
that any subsidiary or affiliate of VEC provides assistance with respect to
implementation, or ongoing maintenance or administration with regard to any of
such plans, such implementation, maintenance or administration shall be
performed pursuant to the Services Agreement and subject to the terms thereof,
or such other written agreement between the parties as may be in force at the
time such implementation, maintenance or administration is performed, and (3)
that VEC shall have no liability pursuant to this

10


--------------------------------------------------------------------------------




Agreement with respect to any implementation, maintenance or administration of
such plans.


16.                                 CONFIDENTIALITY.  EACH OF THE PARTIES AGREES
TO TREAT, AND TO CAUSE ITS AFFILIATES, EMPLOYEES AND AGENTS TO TREAT, ALL
RECORDS AND OTHER INFORMATION WITH RESPECT TO THE OTHER PARTY IN CONFIDENCE AND
IN COMPLIANCE WITH ALL APPLICABLE LAWS REGARDING CONFIDENTIALITY AND PRIVACY.


17.                                 NOTICES.  ALL COMMUNICATIONS, NOTICES AND
DISCLOSURES REQUIRED OR PERMITTED BY THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE EARLIER OF THE DATE (A) WHEN DELIVERED
PERSONALLY OR BY MESSENGER OR BY OVERNIGHT DELIVERY SERVICE BY A RECOGNIZED
COMMERCIAL CARRIER TO AN OFFICER OF THE OTHER PARTY, (B) THREE DAYS AFTER BEING
MAILED BY REGISTERED OR CERTIFIED UNITED STATES MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, OR (C) WHEN RECEIVED VIA FACSIMILE OR ELECTRONIC MAIL, IN ALL
CASES ADDRESSED TO THE INDIVIDUAL FOR WHOM IT IS INTENDED AT HIS ADDRESS SET
FORTH BELOW OR TO SUCH OTHER ADDRESS AS A PARTY SHALL HAVE DESIGNATED BY NOTICE
IN WRITING TO THE OTHER PARTY IN THE MANNER PROVIDED BY THIS SECTION 17:

If to VEC:

Valero Energy Corporation

 

 

One Valero Way

 

 

San Antonio, TX 78249

 

 

Attention:

Debbie Hevner,

 

 

 

Executive Director HR

 

 

 

Administration, Payroll and Benefits

 

 

 

 

 

If to Holdings:

Valero GP Holdings , LLC

 

 

One Valero Way

 

 

San Antonio, TX 78249

 

 

Attention:

Bradley Barron,

 

 

 

Vice President, General Counsel

 

 

 

and Secretary

 

 

 

 

 

If to GP:

Valero GP, LLC

 

 

One Valero Way

 

 

San Antonio, TX 78249

 

 

Attention:

Bradley Barron,

 

 

 

Vice President, General Counsel

 

 

 

and Secretary

 

 


18.                                 ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS OF THE PARTIES, WHETHER ORAL OR
WRITTEN.  NO AMENDMENT, SUPPLEMENT, MODIFICATION OR TERMINATION OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND

11


--------------------------------------------------------------------------------





THEREBY.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISION OF THIS AGREEMENT, WHETHER
OR NOT SIMILAR, NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER UNLESS
OTHERWISE EXPRESSLY PROVIDED.


19.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND INTERPRETED, AND THE RIGHTS OF THE PARTIES SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE OR REGARD TO
THE CHOICE OF LAW PROVISIONS THEREOF.


20.                                 COUNTERPARTS; HEADINGS.  THIS AGREEMENT MAY
BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  THE SECTION HEADINGS IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE
OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART HEREOF.

21.           Binding Effect.  This Agreement shall be binding upon the Parties
and each of their successors through name change, corporate transaction or
otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement this 22nd day of
December, 2006, to be effective as of December 22, 2006.

VALERO ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Michael S. Ciskowski

 

 

 

Name:

Michael S. Ciskowski

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

VALERO GP HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

 

Name:

Steven A. Blank

 

 

Title:

Senior Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

VALERO GP, LLC

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

 

Name:

Steven A. Blank

 

 

Title:

Senior Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYEE BENEFITS TRANSITION AGREEMENT

12


--------------------------------------------------------------------------------


EXHIBIT A

VALERO ENERGY CORPORATION

LIABILITIES AND ASSETS TO BE TRANSFERRED TO VALERO GP HOLDINGS, LLC

AS OF EFFECTIVE DATE OF SALE OF INITIAL TRANCHE (JULY 19, 2006)

Liabilities to be transferred to Valero GP Holdings:

Other post-employment benefits

 

$

6,091,031

 

 

 

 

 

Excess pension plan

 

222,552

 

 

 

 

 

SERP

 

857,000

 

 

 

 

 

Long-term disability

 

686,533

 

 

 

 

 

Total amount of liabilities to be transferred to Valero GP Holdings

 

7,857,116

(1)

 

 

 

 

Assets to be transferred to Valero GP Holdings:

 

 

 

 

 

 

 

Receivable from Valero L.P.

 

$

5,812,033

(2)

 

 

 

 

Deferred tax asset

 

1,024,260

(3)

 

 

 

 

Cash

 

1,020,823

(4)

 

 

 

 

Total amount of assets to be transferred to Valero GP
Holdings in exchange for the above liabilities

 

$

7,857,116

 

 

--------------------------------------------------------------------------------

(1) The liability for OPEBs represents the actuarial present value of future
OPEB benefits for Valero L.P. employees not retirement-eligible as of July 1,
2006.  The excess pension plan and SERP liabilities represent the actuarial
present value of future benefits applicable to current Valero L.P. personnel who
are participants in those plans.  The LTD liability represents pay continuance
for four Kaneb employees and medical subsidies for six non-Kaneb Valero L.P.
employees.  All of these liabilities were calculated by Hewitt Associates, LLC
based on assumptions developed through correspondence with both V.E.C. and
Valero L.P. personnel.  These liabilities are being transferred in exchange for
the assets set out below.

(2) V.E.C. recorded an intercompany note receivable from Valero L.P. upon the
merger of Kaneb and Valero L.P. aggregating $5.8 million, representing the
amount of the purchase accounting adjustment for OPEBs and long-term disability
arising from that merger.  V.E.C. will transfer the remaining balance of this
note to Holdings as part of the assets to be transferred to Holdings.

(3) This represents the net deferred tax asset associated with the various
assets and liabilities being transferred to Holdings.

(4) The excess of the total assets to be transferred over the note receivable
from Valero L.P. and the deferred tax asset will be paid by V.E.C. to Holdings
in cash.


--------------------------------------------------------------------------------


Schedule A

J. K. Allan*

V. Bowling*

J. Cardozier*

J. Esquivel

G. Kemper

R. Miller, Jr.

R. Overbey

E. Sauer

R. Smith*

D. Stapleton

--------------------------------------------------------------------------------

*Former Kaneb employees

14


--------------------------------------------------------------------------------




Schedule B

Individuals Identified as Being “Fully Dedicated”

To Presently Providing Services to Valero L.P. or Its Affiliates

M. Kennerly

L. Maddox

A. Marek

S. Smajstrla

15


--------------------------------------------------------------------------------